           Case 2:20-mc-00071-WBS-KJN Document 9 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 2:20-MC-00071-WBS-KJN

12               Plaintiff,                               ORDER TERMINATING WRIT OF
                                                          CONTINUING GARNISHMENT (WAGES)
13          v.
                                                          Criminal Case No. 2:10-CR-00140-JAM
14   STEFANIE DAWN DELORENZO,

15               Defendant and Judgment Debtor.
16
     PROGRESSIVE CASUALTY INS. CO.,
17
     (and its Successors and Assignees)
18
                 Garnishee.
19

20          The Court, having carefully reviewed the entire file and the United States’ Request for an Order
21 Terminating the Writ of Continuing Garnishment (“Request”), and finding good cause therefrom, hereby

22 GRANTS the Request. Accordingly, it is ORDERED that:

23          1.      Pursuant to 28 U.S.C. § 3205(c)(10), the Writ of Continuing Garnishment (Wages)
24 previously issued against Stefanie Dawn Delorenzo on March 31, 2020, is hereby TERMINATED

25 without prejudice;

26          2.      Any hearings, if any, on the matter shall be removed from calendar;
27          3.      Any funds currently held by garnishee, Progressive Casualty Ins. Co., if any, shall be
28 released to defendant, Stefanie Dawn Delorenzo, within ten (10) days; and


      Order Terminating Writ                          1
30
          Case 2:20-mc-00071-WBS-KJN Document 9 Filed 04/27/20 Page 2 of 2

 1         4.      The Clerk of the United States District Court shall CLOSE this miscellaneous case.

 2         IT IS SO ORDERED.

 3         Dated: April 27, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     Order Terminating Writ                         2
30
